                                                               Case 2:20-cv-00845-GW-E Document 12 Filed 02/26/20 Page 1 of 3 Page ID #:42



                                                                1   Becca J. Wahlquist, Bar No. 215948
                                                                    bwahlquist@swlaw.com
                                                                2   Daniel G. Seabolt, Bar No. 322704
                                                                    dseabolt@swlaw.com
                                                                3   SNELL & WILMER L.L.P.
                                                                    350 South Grand Avenue, Suite 3100
                                                                4   Los Angeles, California 90071
                                                                    Telephone: 213.929.2500
                                                                5   Facsimile: 213.929.2525
                                                                6   Attorneys for Defendant
                                                                    Credit One Bank, N.A.
                                                                7

                                                                8                          UNITED STATES DISTRICT COURT
                                                                9                         CENTRAL DISTRICT OF CALIFORNIA
                                                               10

                                                               11   LALA SLOATMAN,                          Case No. 2:20-cv-00845-GW-E
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071
                                 350 SOUTH GRAND AVENUE




                                                               12                    Plaintiff,             STIPULATION TO EXTEND
                                    CITY NATIONAL 2CAL




                                                                                                            TIME TO RESPOND TO
                      LAW OFFICES

                                         SUITE 3100




                                                               13            v.                             INITIAL COMPLAINT BY NOT
             L.L.P.




                                                                                                            MORE THAN 30 DAYS (L.R. 8-3)
                                                               14   REMAX, INC., and DOES 1 through
                                                                    10, inclusive, and each of them,        Date Action Served:           02/06/2020
                                                               15
                                                                                     Defendant.             Current Response Date: 02/27/2020
                                                               16
                                                                                                            New Response Date:            03/27/2020
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                  L.R. 8-3 STIPULATION TO EXTEND TIME
                                                                    4815-8291-8838                                              BY 30 DAYS (1ST REQUEST)
                                                                                                                                            2:20-CV-00845
                                                               Case 2:20-cv-00845-GW-E Document 12 Filed 02/26/20 Page 2 of 3 Page ID #:43



                                                                1            Pursuant to Local Rule 8-3 of the United States District Court for the Central
                                                                2   District of California, Plaintiff Lala Sloatman (“Plaintiff”) and Defendant
                                                                3   RE/MAX, LLC (erroneously sued as “Remax, Inc.”) (“Defendant”), through their
                                                                4   attorneys, stipulate and agree as follows:
                                                                5            1.      Plaintiff filed her Complaint in this action on January 28, 2020. [Dkt.
                                                                6   No. 1.]
                                                                7            2.      Plaintiff served Defendant with the complaint on February 6, 2020.
                                                                8            3.      Defendant’s response is currently due February 27, 2020.
                                                                9            4.      Plaintiff has agreed to grant Defendant a thirty (30) day extension of
                                                               10   time to respond to the Complaint in this action.
                                                               11            5.      WHEREFORE, Defendant shall file and serve its responsive
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071
                                 350 SOUTH GRAND AVENUE




                                                               12   pleadings to Plaintiff’s Complaint in this action on or before March 27, 2020.
                                    CITY NATIONAL 2CAL
                      LAW OFFICES

                                         SUITE 3100




                                                               13
             L.L.P.




                                                                    Dated:           February 26, 2020             SNELL & WILMER L.L.P.
                                                               14

                                                               15
                                                                                                                   By: /s/ Becca Wahlquist
                                                               16                                                     Becca J. Wahlquist
                                                                                                                      Daniel G. Seabolt
                                                               17
                                                                                                                   Attorneys for Defendant
                                                               18                                                  RE/MAX LLC
                                                               19                                                  Email: bwahlquist@swlaw.com
                                                               20
                                                                    Dated:           February 26, 2020             LAW OFFICES OF TODD M.
                                                               21                                                  FRIEDMAN, P.C.
                                                               22
                                                                                                                    By: /s/ Adrian R. Bacon
                                                               23                                                      Adrian R. Bacon
                                                               24                                                   Attorneys for Plaintiff
                                                                                                                    Lala Sloatman
                                                               25
                                                                                                                    Email: abacon@toddflaw.com
                                                               26

                                                               27

                                                               28
                                                                                                                           L.R. 8-3 STIPULATION TO EXTEND TIME
                                                                    4815-8291-8838                               -2-       TO RESPOND BY 30 DAYS (1ST REQUEST)
                                                                                                                                              2:20-CV-00845-GW-E
                                                               Case 2:20-cv-00845-GW-E Document 12 Filed 02/26/20 Page 3 of 3 Page ID #:44



                                                                1                               ATTORNEY ATTESTATION
                                                                2            I, Becca Wahlquist, am the ECF User whose ID and password are being used
                                                                3   to file this Stipulation. In compliance with Local Rule 5-4.3.4(a)(2)(i), I hereby
                                                                4   attest that all other signatories listed, and on whose behalf the filing is submitted,
                                                                5   concur in the filing’s content and have authorized the filing.
                                                                6
                                                                                                                              /s/ Becca Wahlquist
                                                                7                                                               Becca Wahlquist
                                                                8

                                                                9

                                                               10

                                                               11
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071
                                 350 SOUTH GRAND AVENUE




                                                               12
                                    CITY NATIONAL 2CAL
                      LAW OFFICES

                                         SUITE 3100




                                                               13
             L.L.P.




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                         L.R. 8-3 STIPULATION TO EXTEND TIME
                                                                    4815-8291-8838                            -3-        TO RESPOND BY 30 DAYS (1ST REQUEST)
                                                                                                                                            2:20-CV-00845-GW-E
